                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

PEDDLER’S PAVILION LLC,

       Plaintiff,

v.                                                                  No. 18-cv-1042 GJF/SMV

REPUBLIC UNDERWRITERS
INSURANCE COMPANY,

       Defendant.

               ORDER SETTING TELEPHONIC STATUS CONFERENCE

Date and time:        November 30, 2018, at 9:30 a.m.

Matter to be heard: Case status and the Court’s expectations regarding Initial Disclosures

       A telephonic status conference is set for November 30, 2018, at 9:30 a.m. Counsel must

call the Court’s AT&T Conference Line, (888) 363-4734 (access code: 4382538), to connect to

the proceedings. The Court requests that counsel read Fed. R. Civ. P. 26(a)(1) (Required

Disclosures—Initial Disclosures) prior to the status conference.

       IT IS SO ORDERED.



                                                             _____________________________
                                                             STEPHAN M. VIDMAR
                                                             United States Magistrate Judge
